DECISION
FULTON, Judge:
Pursuant to his plea of guilty the appellant was convicted by special court-martial of unauthorized absence from 27 December 1972 to 21 May 1975, in violation of Article 86, UCMJ, 10 U.S.C. § 886. The approved sentence provides for a suspended bad conduct discharge, confinement at hard labor *935for three months, and forfeiture of $150.00 pay per month for three months.
Appellant avers the following:
THE MILITARY JUDGE ERRED IN DENYING APPELLANT’S MOTION TO DISMISS ON THE GROUNDS THAT TRIAL WAS BARRED BY THE STATUTE OF LIMITATIONS.
Charges were preferred on 9 June 1975. Appellant’s absence commenced about two years and five months earlier on 27 December 1972, and the offense was complete on that date. United States v. Bushin, 7 U.S.C.M.A. 661, 23 C.M.R. 125 (1957); United States v. Rodgers, 23 U.S.C.M.A. 389, 50 C.M.R. 271, 1 M.J. 20 (1975). We must determine whether such date was a “time of war” within the meaning of the statute of limitations, Article 43(a), UCMJ; 10 U.S.C. § 843(a). We believe it was and affirm.
Article 43(c), supra, provides generally for a two year statute of limitations for unauthorized absence. However Article 43(a), supra, eliminates this limitation period during war:
“(a) A person charged with desertion or absence without leave in time of war, or with aiding the enemy, mutiny, or murder, may be tried and punished at any time without limitation.” [Emphasis added.]
In United States v. Anderson, 17 U.S.C.M.A. 588, 38 C.M.R. 386 (1968), the Court of Military Appeals held that a “time of war” existed between the United States and North Vietnam on 3 November 1964.1 We are called on to decide whether that “war” existed on 27 December 1972, for purposes of the statute of limitations. Anderson, supra, teaches that this is a factual determination.
As was observed in United States v. Reyes, 48 C.M.R. 832 (A.C.M.R. 1974):
“. . .we note that in Part II of his Report to the Congress entitled U S Foreign Policy for the 1970’s, 3 May 1973, the President discussed facts pertaining to the progressive reduction of United States presence in Vietnam from more than 500,000 to 27,000 men by 1 December 1972 and the eventual settlement with the adversary. He stated that American casualties in South Vietnam declined to four a week during the final six months of United States involvement and that our ground role was steadily reduced and officially ended on June 30, 1972. But he noted that peace did not come and there remained armed conflict. In December 1972, the conflict was evidenced by heavy bombing in North Vietnam because ‘[W]e had to make clear that Hanoi could not continue to wage war in the South while its territory was immune ..’ News reports even during the period 1-27 January 1973 evidence the continued existence of armed conflict. There were strikes by both sides, war supplies and equipment being destroyed, ground attacks, and Americans being killed, wounded or entering missing in action status (Facts on File, Vol. 33, Nos. 1679-1682).” 48 C.M.R. at 835.
The government argues in their brief: “Air raids from Navy aircraft carriers against North Vietnam continued well into December of 1972, and all aircraft carriers have a compliment of Marines assigned. That appellant might not have been assigned to such a vessel is irrelevant, since the suspension of the statute applies worldwide, not simply in the combat zone. United States v. Ayers, 4 U.S.C.M.A. 220, 15 C.M.R. 220 (1954).” Government Reply to Assignment of Error, p. 2.
Appellant argues that Marine Corps involvement in Vietnam terminated on 30 June 1972.
The Paris peace agreement was signed 27 January 1973 (Agreement of Ending the War and Restoring the Peace), Newsweek, 5 Feb. 73, pp. 16-20; Time, 5 Feb. 73; pp. 10-17. The last significant campaign period ended 28 January 1973. See SECNAV Notice 1650, 2 September 1974. The peace *936agreement required all American military troops to be withdrawn by 28 March 1973, Newsweek, 5 Feb. 1973, p. 20. The U. S. Military Assistance Command Vietnam was disestablished 29 March 1973, COMUS-MACV Msg. R290915Z Mar. 73, Unclassified.
From the foregoing we think it is clear that 27 December 1972 was a “time of war” in the sense of Article 43(a), supra. We note that the Army Court of Military Review accepts the date of the Paris peace accord as terminating the “war” for limitation purposes. United States v. Reyes, supra. Judge Lappin and I find it unnecessary to agree on the exact date hostilities ceased. The assignment lacks merit.
The findings and sentence approved on review below are affirmed.
Judge LAPPIN concurs.

. We note that neither Judge Kilday nor Senior Judge Ferguson based their concurring opinions on the “Gulf of Tonkin resolution.” United States v. Anderson, supra.